DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered. 
Response to Amendment
Applicants’ submission, filed on 11/27/2020, in response to claims 1-6 rejection from the final office action (07/27/2020) by amending claims 1-2 and 4 is entered and will be addressed below. 
The examiner notices Applicants move part of the limitations of claim 2 into claims 1 and 4, same as the previous AFCP 2.0 submission (09/27/2020). By AFCP 2.0 submission, it does not change the scope of the claim. 

Election/Restrictions
Currently, no claim are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1 and 3-8.

Claim Interpretation
The “an electrode formed in a film shape made of silicon thermally sprayed onto a surface of the metal plate … the electrode being formed to have a different thickness from each other in a central portion and a peripheral portion” of claims 1 and 4 is a product by process claim. See MPEP 2113.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koshiishi et al. (US 20050061445, from IDS, hereafter ‘445).
‘445 teaches some limitations of:
Claim 1: Plasma processing apparatus (title), an upper electrode 21 (Fig. 1, [0052], the claimed “An upper electrode comprising”):
the upper electrode 21 is formed as an electrode plate 23 having a number of delivery holes 24. The electrode plate 23 is fixed to an electrode supporting body 22. The body 22 is a water-cooled structure formed from a conductive material such as aluminum ([0054]), to introduce the process gas into the upper electrode 21 from the process gas source 30 through the process gas supplying pipe 27 and the gas inlet 26 ([0070], Fig. 1 shows a horizontal flow path under the inlet 25 in the aluminum plate-like body 22, the claimed “a metal plate provided with a plurality of flow paths that distributes a processing gas used for a plasma processing”);

the upper electrode 21 is formed as an electrode plate 23 having a number of delivery holes 24 ([0054], the claimed “wherein the electrode includes a plurality of gas introduction holes through which the processing gas is supplied“).
	Claim 4: The plasma processing apparatus 1 has a chamber 2 formed of aluminum in a cylinder shape (Fig. 1, [0047], the claimed “A plasma processing apparatus comprising: a processing container configured to define a plasma processing space”); 
a suscepter supporting body 4 … for mounting an object to be processed, such as a semiconductor wafer (hereinafter referred to as "wafer") W. There is further provided on the suscepter supporting body 4 a suscepter 5 constituting a lower electrode ([0048], the claimed “a lower electrode provided in the processing container and configured to place a substrate to be processed thereon”); 
The suscepter 5 functions as the lower electrode. There is provided an upper electrode 21 above and opposite the suscepter 5 ([0052], the claimed “an upper electrode disposed to face the lower electrode across the plasma processing space”),

The electrode 23 of the upper electrode 21 is normally formed of a conductor or semiconductor such as Si ([0091], the claimed “and an electrode formed in a film made of silicon thermally sprayed onto a surface of the metal plate where an outlet of each of the plurality of flow paths is formed”, note thermally sprayed is a product by process claim), 
the upper electrode 21 is formed as an electrode plate 23 having a number of delivery holes 24 ([0054], the claimed “wherein the electrode includes a plurality of gas introduction holes through which the processing gas is supplied“).
Claim 2: that it is preferable that the high resistance member (central portion) 64 is formed from Si since the resistance can be adjusted merely by adjusting the amount of the dopant such as boron (Fig. 10, [0107], an embodiment of the upper electrode 21 of Fig. 1. in other words, the resistance of the upper electrode 21 is varied from center to edge/outer portion, the claimed “wherein a resistivity of the peripheral portion of the the central portion of the electrode are set to different values”).

‘445 does not explicitly teaches the other limitations of:
Claims 1 and 4: the electrode being formed to have a different thickness from each other in a central portion and a peripheral portion.

It is well-known that the resistance of material depends on its thickness. 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted thickness variation of the silicon electrode 23 as a way to vary the resistance of the upper electrode 21, as an alternatively way to control the resistance variance, as taught by ‘445 ([0107]). (Note the resistance of silicon electrode 23 having higher resistance than the aluminum support 22, therefore, it would be obvious to change the thickness of the silicon electrode 23 rather than the aluminum support 22).

‘445 also teaches the limitations of:
Claim 3: the electrode plate 23 is constituted by an outer portion 63 formed of conductor or semiconductor having relatively low resistivity of 50 m[Symbol font/0x57]cm for example, 
Claims 5-6: Fig. 1 shows holes 24 in the electrode plate 23 and the electrode supporting body 22 are aligned (the claimed “wherein each of the plurality of gas introduction holes of the electrode is formed to overlap with the outlet of each of the plurality of flow paths of the metal plate”).
Alternatively, claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘445, in view of Muraoka et al. (US 20090041568, from IDS, hereafter ‘568).
In case Applicants argue that thermal spray is not a product by process claim.

‘568 is an analogous art in the field of substrate processing apparatus, and substrate placing table used for same, and member exposed to plasma (title) including a shower structure ([0075], last sentence). ‘568 criticizes that the wall portion of a reaction chamber is formed of a processed bulk body of mono-crystalline silicon, this part becomes very expensive but cannot have a sufficient strength ([0009]) and teaches that the main body may consist essentially of aluminum. The silicon film is preferably a film formed by thermal spraying ([0023]) the member to be exposed to plasma 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted thermal spraying, as taught by ‘568, as the method to forming the upper electrode cover 30 of ‘151, for the purpose of avoiding expensive and lack of strength of crystalline silicon and preventing the member from causing metal contamination, as taught by ‘568 ([0009] and [0011], last sentence).
Alternatively, claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘445 (optionally with ‘568), as being applied to claim 1 rejection above, further in view of Schmitt et al. (US 6228438, from IDS, hereafter ‘438).
In case Applicants argue that it would not be obvious to change the thickness of the silicon electrode 23 to control the resistance of the showerhead from center to edge.

‘438 is an analogous art in the field of Plasma reactor for the treatment of large size substrates (title) including an upper "shower head" electrode 3 (Fig. 14, col. 8, lines 3-4). ‘438  teaches that the thickness of the "corrective layer", such as 140, is used to compensate the process non-uniformity, as observed, the corrective layer(s) will be the thickest in front of the location in the process space (or on the facing electrode, such as 3) which is the farest away from the electrode connection (9a) (col. 10, lines 3-8), non uniformity of the process due, for example, to gas compositional non uniformity, to edge 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the varying thickness of the silicon electrode 23 of ‘445, the layer in front of the process space, as taught by ‘438, for the purpose of compensating the process non-uniformity, as taught by ‘438 (col. 10, lines 4-5).
Alternatively, claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘445 (optionally with ‘568) as being applied to claim 1 rejection above, further in view of ‘438 and Himori et al. (US 20040020431, hereafter ‘431).
In case Applicants argue that ‘438’s corrective layer is dielectric while the electrode 23 is semiconducting silicon ([0091]).

‘431 is an analogous art in the field of Plasma treatment apparatus (title) including An upper electrode that has a plurality of holes formed therein (abstract, i.e. showerhead), the upper electrode 31 and is made of a conductor or a semiconductor, and a high-resistance part 34 that is provided inside the electrically conductive part 33 (Fig. 2, [0062], this is similar to Fig. 10 of ‘445). ‘431 teaches that the high-resistance part is made of a material selected from the group consisting of Al, Si, SiC, Al2O3, and 2 ([0021]). In other words, both dielectric material and semiconductor material can be used as the high-resistance part. 

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the varying thickness of the silicon electrode 23 of ‘445, the layer in front of the process space, as taught by ‘438 and replacing the dielectric with semiconductor, as taught by ‘431, for the purpose of compensating the process non-uniformity, as taught by ‘438 (col. 10, lines 4-5) and as taught by ‘431 ([0021]).

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
In regarding to product by process claim interpretation, Applicants argue that the amendment clarify that the claims are apparatus claims rather than product by process claims, see page 5.
This argument is found not persuasive.
The process of forming thermal sprayed electrode with different thickness is still a product by process claim. 
Applicants are reminded that claims 1-6 are examined as apparatus claim, the product by process claim portion is still part of the apparatus claim but the process of forming the product does not have patentable weight. 
In regarding to 35 USC 103 rejection of claims 1-6 over ‘445 in view of ‘568, Applicants repeatedly continue to argue that ‘568’s aluminum main body 271 does not a hole by citing [0119] and [0121], see the bottom of page 5 to page 7.
This argument is found not persuasive.
First of all, “thermal spraying …  the electrode being formed to have a different thickness from each other in a central portion and a peripheral portion” is a product by process claim. There is no need to discuss for further argument. 
Applicants please consult MPEP 2113 for product by process claim.
Even if the applicants changed into a method of making, it would not be allowable. The examiner’s previous response has clearly set forth the rationale.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘445 with ‘568, ‘445 teaches an upper electrode 21 with metal plate 22 and an electrode 23 with aligned holes 24. ‘568 is cited for silicon film can be formed by thermal spraying onto a chamber component. A person would have known to apply the thermal spraying method as the forming method of the silicon electrode 23 of ‘568.
It seems Applicants are implying that forming silicon film by spraying method would not resulting in a film/electrode 23 with holes 24. This is clearly not correct as US 20050215073 teaches that open hole cannot be sealed off by thermal spray ([0121], that is, even one wants to). US 20120222815 is cited for thermal spraying ceramic film 414 on shower plate (Fig. 4, [0094]). 
Applicants follow up by arguing ‘073 teaches that “Since opened pores cannot be completely eliminated by only the thermal spraying film, the protective film 7 is further subjected to a sealing process comprising impregnating the film with organic or inorganic silicon compounds then heating to seal pores” ([0121]), therefore, no hole is formed in ‘073, and ‘073 does not teach “an electrode formed in a film shape …”, see the bottom of page 7 to the middle of page 9. 
This argument is found not persuasive.
It appears Applicants are arguing that even the evidence should teaches the limitation of claim 1. This is attacking evidence individually, well beyond the attacking reference individually. 
‘073 teaches pores cannot be eliminated by only the thermal spraying film. That is the teaching as the evidence. What else ‘073 does subsequently does not affect this teaching. The sealing off is done by different process, not by thermal spraying. 
Furthermore, this is method claim territory. The examiner does extra work to explain to Applicants the rationale and weakness of argument even if this is method claim. The examiner does not think this extra-ordinary argument will be productive for the prosecution of the apparatus claim. Please consult MPEP 2113 or provide argument to refute MPEP 2113 (beyond conclusive statement).
In regarding to 35 USC 103 rejection of claim 1 over ‘445 and ‘438 (optionally with ‘568), Applicants repeated the argument that ‘438’s correction layer has no hole, 
This argument is found not persuasive.
‘438 clearly teaches an upper electrode 3 called "shower head electrode" having holes 83 through its lower surface facing the plasma process space 13 (col. 7, lines 1-3). However would a person of ordinary skill consider corrective layer without hole to seal the showerhead?
Furthermore, even IF ‘438 does not teach showerhead, this is again attacking reference individually. ‘445 teaches a showerhead. A person of ordinary skill would not have sealed the showerhead with a no-hole corrective layer. 
‘815 is provided as evidence to rebuttal Applicants argument that thermal spraying will seal off holes. Applicants again attacking evidence individually and argue that ‘815 has to teach all limitations of claim 1. If ‘815 teaches all limitations of claim 1, it would have been applied as 102 rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5569356 teaches “electrode 30 … electrodes having nonuniform thickness, different materials” (col. 5, lines 41-46, i.e. a showerhead electrode). US 6197151 is cited for silicon electrode cover 30 over aluminum upper electrode 12 (Fig. 1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.